Appeals from judgments of the Supreme Court, entered in the Broome county clerk’s office on November 10, 1939, upon the verdicts of a jury dismissing the complaints, with costs, and from orders denying a motion to set aside the verdicts and for a new trial. Appellants were riding as passengers in an automobile owned and operated by the defendant and were injured when the car ran off the road into the guard posts and tipped over. Plaintiffs contended that the defendant fell asleep while driving. This was denied by the defendant. Judgments unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.